Citation Nr: 1024802	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to April 2, 1986, for 
the award of service connection and a 70 percent initial rating 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to April 2, 1986, for 
the award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2003 and May 2004 rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran, accompanied by his wife and daughter, testified 
before the undersigned Acting Veterans Law Judge, seated at the 
RO, in April 2010.  A transcript of this hearing has been 
associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On July 18, 1984, the Veteran filed an application to reopen 
his service connection claim for a psychiatric disability.  

2.  Prior to the award of service connection and a 70 percent 
initial rating for PTSD, the Veteran was not shown to be 
unemployable secondary to service-connected disabilities.  




CONCLUSIONS OF LAW

1.  An effective date of July 18, 1984, and no earlier is 
warranted for the award of service connection for PTSD.  38 
U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.155, 3.156, 3.400 (2009).  

2.  An effective date of July 18, 1984, and no earlier is 
warranted for the award of a TDIU.  38 U.S.C.A. §§ 5101, 5110, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.156, 3.400, 
4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board notes that the Veteran is challenging the effective date 
assigned following a grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

The Veteran seeks effective dates prior to April 2, 1986, for the 
award of service connection and a 70 percent initial rating for 
PTSD, and for the award of a TDIU.  Generally, the effective date 
of an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor." 38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 3.400 
(2009).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2009).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2009).  VA is required to identify and act on 
informal claims for benefits.  38 C.F.R. § 3.155(a) (2009); see 
also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

In determining whether there was an earlier claim, the Board is 
required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, regardless 
of whether the claim is specifically labeled as a claim for the 
benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  However, an "informal claim must identify the benefit 
sought."  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has elaborated that VA, "has a duty to fully 
and sympathetically develop the veteran's claim to its optimum in 
order to determine if an informal claim had been raised.  With 
respect to all pro se pleadings, . . . VA [must] give a 
sympathetic reading to the veteran's filings by determining all 
potential claims raised by the evidence, applying all relevant 
laws and regulations."  Szemraj v. Principi, 357 F. 3d 1370, 
1372-1373 (2004).

Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a) (2009).  

In the present case, the effective date of April 2, 1986, was 
granted by the RO based upon the receipt on that date of an 
application to reopen a service connection claim for a 
psychiatric disability, defined as "delayed stress".  The Board 
observes that previously, within a June 1985 rating decision, the 
RO declined the Veteran's application to reopen his service 
connection claim for PTSD, and he was so informed within a letter 
dated July 2, 1985.  Within a prior January 1985 rating decision, 
with notice to the Veteran via letter dated February 11, 1985, 
service connection was again denied for PTSD.  Prior to that, the 
RO issued a September 1984 rating decision, with a notice letter 
dated October 18, 1984, declining to reopen a service connection 
claim for PTSD.  An informal notice to reopen had been received 
on July 18, 1984.  

For the reasons to be discussed below, the Board finds an 
effective date of July 18, 1984, for the award of service 
connection for PTSD, and for a TDIU, is warranted.  

As noted above, the Veteran filed an informal application on July 
18, 1984, to reopen his service connection claim for PTSD.  In 
conjunction with this application he also submitted private 
psychiatric treatment records which indicated he was experiencing 
posttraumatic neurosis related to his military service, which 
rendered him unemployable.  As also noted above, the RO denied 
reopening within a September 1984 rating decision.  Subsequent 
February 1985 and June 1985 rating decisions, issued in response 
to additional evidence and contentions offered by the Veteran, 
also denied reopening.  In considering these decisions, the Board 
notes that each was issued within a year of the prior rating 
decision, in effect subsuming the prior decisions and preventing 
finality from attaching.  See 38 C.F.R. § 3.156(b); see also 
Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) 
(holding that finality does not attach until the appeals period 
has run, and submissions in the interim must be considered as 
part of the original claim).  In the present case, that means the 
Veteran's original July 18, 1984 claim remained pending in April 
1986, when another application to reopen was received by VA.  
This is because the April 1986 submission was received within the 
appeals period of the June 1985 rating decision, which had 
replaced the prior February 1985 and September 1984 rating 
decisions, neither of which had become final, as the one-year 
appeals period had not expired when the subsequent decisions were 
issued.  

Nevertheless, the Veteran has argued an effective date back to 
1977 is warranted.  Review of the record does confirm receipt of 
a compensation claim dated August 15, 1977.  However, service 
connection for a nervous condition was denied within a Board 
decision dated December 3, 1979.  

In Rudd v. Nicholson [20 Vet. App. 296 (2006)], the Court stated 
that a claimant can attempt to overcome the finality of a 
decision which assigns an effective date in one of two ways, by a 
request for revision of those regional office decisions based on 
clear and unmistakable error (CUE), or by a claim to reopen based 
upon new and material evidence.  Because the proper effective 
date for an award based on a claim to reopen can be no earlier 
than the date on which that claim was received, pursuant to 38 
U.S.C. § 5110(a), only a request for revision premised on CUE 
could result in the assignment of an earlier effective date.  See 
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) 
("[A]bsent a showing of [clear and unmistakable error, the 
appellant] cannot receive disability payments for a time frame 
earlier than the application date of his claim to reopen, even 
with new evidence supporting an earlier disability date."); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim to 
reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 475 
(2004).  While the Veteran contends an effective date back to 
August 1977 is warranted, neither he nor his representative have 
asserted a claim of CUE in the Board's prior December 1979 
denial.  As there is no claim of CUE in the December 1979 denial, 
the Veteran's challenge to the effective date for the grant of 
service connection for PTSD is barred as a matter of law.  See 
Rudd, supra (finding that a free-standing claim for an earlier 
effective date vitiates the rule of finality).  

The Veteran next submitted an October 1980 claim which was 
subsequently denied by the RO that same month, and he then 
initiated and perfected an appeal of this determination to the 
Board.  However, in an October 1981 written statement, the 
Veteran withdrew his appeal of this issue before any action was 
rendered by the Board, making the October 1980 RO rating decision 
final.  Thereafter, he did not initiate another service 
connection claim for a psychiatric disability until July 18, 
1984, as noted above.  Therefore, an effective date prior to July 
18, 1984 is not warranted.  The Board next observes that prior to 
the award of service connection for PTSD, the Veteran had only 
been granted service connection for various skin disorders and 
residuals of lymphadenitis, with a 20 percent combined rating, 
and did not meet the regulatory requirements for a TDIU.  See 
38 C.F.R. § 4.16.  Therefore, as the Veteran's award of a TDIU is 
predicated upon the award of service connection for PTSD, an 
effective date prior to July 18, 1984, is not warranted for the 
award of a TDIU.  

As the preponderance of the evidence is against the claim for an 
effective date prior to July 18, 1984, for the award of service 
connection for PTSD, and for a TDIU, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of July 18, 1984, and no earlier, for the award 
of service connection for PTSD is granted.

An effective date of July 18, 1984, and no earlier, for the award 
of service connection for a TDIU is granted.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


